Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 07/16/2020.
Claims 1-20 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “one or more communication devices that receive …” in claims 1 and 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 8, claim limitation “one or more communication devices that receive …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claims 2-7 and 9-14, claims 2-7 and 9-14 do not cure the deficiency of claims 1 and 8, respectively, and are rejected under 35 USC § 112 for their dependency upon claims 1 and 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claims 15-20, the claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “non-transient storage medium” which is not defined in the specification as to what is or is not included as transient or non-transient storage media. The Examiner suggests amending the claims to read “non-transitory storage medium” which is mentioned in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0332256 to Minor.
As to claim 1, Minor teaches a system for providing a digital wallet for securing one or more tokens of a blockchain, the system comprising: one or more communication devices that receive the one or more tokens from the blockchain at one or more external addresses as the result of one or more first transactions (paragraphs 19, 68-70 and 97, receiving of the cryptocurrency from outside of the system which may include a ledger/blockchain, the claimed external address read as the address at which the cryptocurrency is received by the cryptocurrency system); and a non-transitory storage medium storing instructions that, when executed, cause one or more processors to: associate the one or more tokens with one or more internal addresses after the blockchain confirms the one or more first transactions (paragraphs 56, 97 and 99, wherein each account and the system have separate addresses, the claimed internal address read as the addresses of the sub-accounts; after receiving, the transaction engine holds the transfer as pending while the cryptocurrency network confirms the transaction; once the transaction is complete, the transaction engine updates the webpage showing the user's account to indicate that the transaction is complete and that the sub-account has an additional Bitcoin), wherein the one or more internal addresses are inaccessible to the blockchain (paragraph 56, wherein the internal cryptocurrency address that’s associated with sub-accounts of the system whose private key is under control of the system, therefore inaccessible to the blockchain as the blockchain does not have control of the private key); and associate the one or more tokens with the one or more external addresses to execute one or more second transactions of the one or more tokens on the blockchain (paragraph 108, wherein the sending of the bitcoin from an internal or sub-account for a transaction involves having to associate the bitcoin with the external address).

As to claims 8 and 15, Minor teaches a system for providing a digital wallet for securing one or more tokens of a blockchain, the system comprising: one or more communication devices that receive the one or more tokens from the blockchain at one or more first external addresses as the result of one or more first transactions (paragraphs 19, 68-70 and 97, receiving of the cryptocurrency from outside of the system which may include a ledger/blockchain, the claimed external address read as the address at which the cryptocurrency is received by the cryptocurrency system); and a non-transitory storage medium storing instructions that, when executed, cause one or more processors to: associate the one or more tokens with one or more internal addresses after the blockchain confirms the one or more first transactions (paragraphs 56, 97 and 99, wherein each account and the system have separate addresses, the claimed internal address read as the addresses of the sub-accounts; after receiving, the transaction engine holds the transfer as pending while the cryptocurrency network confirms the transaction; once the transaction is complete, the transaction engine updates the webpage showing the user's account to indicate that the transaction is complete and that the sub-account has an additional Bitcoin), wherein the one or more internal addresses are inaccessible to the blockchain (paragraph 56, wherein the internal cryptocurrency address that’s associated with sub-accounts of the system whose private key is under control of the system, therefore inaccessible to the blockchain as the blockchain does not have control of the private key); and associate the one or more tokens with one or more second external addresses to execute one or more second transactions of the one or more tokens on the blockchain; 001-6122-3-Docket: DUVON-9-0032wherein the one or more first external addresses and the one or more second external addresses are distinct (paragraphs 108-111, wherein the sending of the bitcoin from an internal or sub-account for a transaction involves having to associate the bitcoin with the external address wherein, for example, the initial external address was for the blockchain/ledger while the second external address may be for online shopping or different user accounts).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Minor in view of US 2015/0032627 to Dill et al. (hereinafter Dill).
As to claims 2, 9 and 16, Minor does not explicitly teach wherein the one or more external addresses only complete transactions with a particular external address of another digital wallet.
However, Dill teaches wherein the one or more external addresses only complete transactions with a particular external address of another digital wallet (paragraphs 166, 167 and 256, token restricted to merchants with merchant category code 5111, therefore a particular external address of another digital wallet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Minor with the method of restricting external addresses as taught by Dill in order to prevent transactions with unauthorized or fraudulent merchants at addresses which may cause harm to the system, therefore increasing the overall security of the system.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Minor in view of US 2018/0341931 to Myshkin et al. (hereinafter Myshkin).
As to claims 3 and 10, Minor does not explicitly teach wherein the one or more external addresses limit the quantity of tokens that can be transacted.
However, Myshkin teaches the one or more external addresses limit the quantity of tokens that can be transacted (paragraphs 39 and 54, restricting the quantity of cryptocurrencies, digital currencies, tokens, smart contracts, or public or private keys).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Minor to include the method of restricting the quantity of cryptocurrencies as taught by Myshkin in order to provide safeguard against hacked accounts by ensuring that a hacker cannot access or drain large quantities of cryptocurrencies.

Claims 4-7, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minor in view of US 2021/0344672 to Drechsler et al. (hereinafter Drechsler).
As to claims 4, 11 and 17, Minor does not explicitly teach wherein the one or more external addresses are inactivated after the one or more first transactions are completed.
However, Drechsler teaches the one or more external addresses are inactivated after the one or more first transactions are completed (paragraphs 63 and 148, token activated for limited use for a certain number of transactions, e.g., 1, before it is inactivated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Minor to include the method of inactivating the one or more external address after the transaction is completed as taught by Drechsler in order to provide safeguard against hacked accounts by ensuring that a hacker cannot drain large quantities of cryptocurrencies through multiple transactions.
As to claims 5, 12 and 18, Drechsler teaches wherein the one or more external addresses are inactivated after a predefined number of the one or more first transactions are completed (paragraphs 63, 148 and 213, token activated for limited use for a certain number of transactions, e.g., 1, 2, 5, etc., before it is inactivated).
As to claims 6, 13 and 19, Drechsler teaches wherein the one or more external addresses are inactivated after a predefined period of time (paragraphs 63 and 148, token activated for limited use for a time period).
As to claims 7, 14 and 20, Drechsler teaches wherein the one or more external addresses are inactivated after the one or more second transactions are completed (paragraphs 63 and 148, token activated for limited use for a certain number of transactions, e.g., 2, before it is inactivated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497